Order filed February 6, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00057-CV
                                  ____________

                       OSCAR ROMERO III, Appellant

                                       V.

      D. R. KIDD COMPANY, INC. D/B/A KIDD ROOFING, Appellee


                   On Appeal from the 200th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-17-001123

                                  ORDER

      The clerk’s record was filed December 22, 2017. Our review has determined
that a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the Notice of Nonsuit as to Defendant,
Connie Romero Favella, dated October 9, 2017.
       The Travis County District Clerk is directed to file a supplemental clerk’s
record on or before February 16, 2018, containing the Notice of Nonsuit as to
Defendant, Connie Romero Favella, dated October 9, 2017.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM